Case 9:17-cv-80495-KAM Document 380 Entered on FLSD Docket 05/30/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                      CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,

                            Plaintiff,

   v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   and OCWEN LOAN SERVICING, LLC


                            Defendants.



               JOINT NOTICE REGARDING OCWEN’S MOTION TO COMPEL
                         PRODUCTION OF A PRIVILEGE LOG

           Pursuant to this Court’s Order Adding Motions to Hearing and Filing of Joint Notice (DE
  365), Plaintiff the Consumer Financial Protection Bureau (“Bureau”) and Defendants,
   Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing,
  LLC (“Ocwen”) (together, the “Parties”), hereby notify the Court that the Parties have conferred
  in good faith on May 29, 2019 and May 30, 2019, and the discovery dispute at issue in Ocwen’s
  Motion to Compel Plaintiff Consumer Financial Protection Bureau to Produce a Privilege Log
  and Incorporated Memorandum of Law (DE 364) (“Motion”) has been resolved.
           Ocwen agrees that the Parties’ agreement moots Ocwen’s Motion, and the Bureau need
  not file an opposition to the Motion.
        Accordingly, the Parties request that the Court vacate the hearing on the Motion scheduled
  for June 5, 2019.
Case 9:17-cv-80495-KAM Document 380 Entered on FLSD Docket 05/30/2019 Page 2 of 3



  Dated: May 30, 2019     Respectfully submitted,


                          Attorneys for Plaintiff,
                          BUREAU OF CONSUMER FINANCIAL PROTECTION

                          JOHN C. WELLS
                          Deputy Enforcement Director

                          JAMES T. SUGARMAN
                          Assistant Litigation Deputy

                          /s/ Jan Singelmann
                          Jan Singelmann
                          E-mail: jan.singelmann@cfpb.gov
                          Phone: 202-435-9670

                          Jean Healey                   jean.healeydippold@cfpb.gov
                          Jan Singelmann                jan.singelmann@cfpb.gov
                          Atur Desai                    atur.desai@cfpb.gov
                          Tianna Baez                   tianna.baez@cfpb.gov
                          Amanda Roberson               amanda.robertson@cfpb.gov
                          Erin Mary Kelly               erin.kelly@cfpb.gov
                          James Savage                  james.savage@cfpb.gov
                          Stephanie Brenowitz           stephanie.brenowitz@cfpb.gov
                          Greg Nodler                   greg.nodler@cfpb.gov
                          Michael Posner                michael.posner@cfpb.gov
                          Jack Douglas Wilson           doug.wilson@cfpb.gov
                          Shirley T. Chiu               shirley.chiu@cfpb.gov

                          1700 G Street NW
                          Washington, DC 20552


                          /s/ Catalina Azuero
                          Thomas M. Hefferon (pro hac vice)
                          Sabrina M. Rose-Smith (pro hac vice)
                          Catalina E. Azuero (Florida Bar No. 821411)
                          GOODWIN PROCTER LLP
                          901 New York Ave., NW
                          Washington, DC 20001
                          Tel.: 202.346.4000
                          thefferon@goodwinlaw.com
                          srosesmith@goodwinlaw.com
                          cazuero@goodwinlaw.com



                                           1
Case 9:17-cv-80495-KAM Document 380 Entered on FLSD Docket 05/30/2019 Page 3 of 3



                          Catalina E. Azuero (Florida Bar No. 821411)
                          GOODWIN PROCTER LLP
                          100 Northern Ave
                          Boston, MA 02210
                          Tel.: 617.570.1348
                          cazuero@goodwinlaw.com

                          Bridget Ann Berry
                          GREENBERG TRAURIG, P.A.
                          777 South Flagler Drive, FL 33401
                          Tel.: 561.650.7900
                          BerryB@gtlaw.com

                          Matthew P. Previn (pro hac vice)
                          BUCKLEY SANDLER, LLP
                          1133 Avenue of the Americas, Suite 3100
                          New York, NY 10036
                          Tel.: 212.600.2310
                          Attorneys for Defendants Ocwen Financial Corp., Ocwen
                          Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC




                                           2
